DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on May 27, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Response to Arguments
Applicant's argument(s) filed on May 27, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claim(s) 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it is not clear if the newly defined “the bottom surface” is one and the same as the previously defined “a planar bottom surface” (as recited originally in line 9) or a new and distinct bottom surface.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “bottom surface” of lines 10 & 15, are intended to actually recite -- the planar bottom surface --.
Claim(s) 2-20 are rejected based upon dependency of independent Claim 1.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
A.	Claim(s) 1-20 are allowable over the prior art of record.
With the amended inclusion of the transparent dome including a planar bottom surface that which is perpendicular to an axis of the lighting apparatus, and an unobstructed region along a top surface opposite the planar bottom surface, Claim(s) 1 recites inter alia; “the primary light emitting diode is positioned within the transparent dome between the top surface and the planar bottom surface”.
  	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation. 
	Claim(s) 2-20 are dependent upon Claim 1.
Conclusion
Applicant's amendment(s) necessitated the new ground(s) of rejection (see rejection above) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner






/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875